DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This second non-final Office action is in response to communications filed June 30, 2022.

Status of Claims
1.	Claims 1-3, 5-14, and 18-24 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on February 19, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
4.	Applicant’s arguments, see pages 5-8, filed June 30, 2022, with respect to the rejection(s) of claim(s) 1-6, 8-10, 12-14, 19, 22 and 24 under 35 USC 103, as being unpatenteable over Ambrosio (US PGPUB 2007/0185426) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Accordingly, all other previously applied 103 rejections to claims depending from independent claim 1 are also withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Zamierowski (US PGPUB 2015/0157774), under 35 USC 103. Ambrosio, Chen, Long and Naieni remain in the present rejection as secondary references for rendering claims 6, 7, 11, 20 and 23 obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10-11, 18-20 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19 and 20, the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “about” in claims 10, 11, 18-20, 23 and 24 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This relative term has rendered indefinite the following limitations: the thickness and density of the first biopolymer layer, the thickness of the manifold, the area of overlap between the manifold and the first biopolymer layer, the angle of incline of the trapezoidal cross-section, the compressibility index value of the manifold, and the dry/hydrated state compressibility index value of the first biopolymer layer. For the purpose of examination, these limitations will be treated with a degree of error.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim(s) 1-3, 5, 8-10, 12-14, 18-19, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zamierowski (US PGPUB 2015/0157774).

7.	With regard to claim 1, Zamierowski discloses a dressing (902) for use with negative pressure wound therapy (abstract; Figs. 42-43; [0170-0171]) comprising a manifold (compressible, reticulated core, 940), the manifold (940) having a wound facing side (side facing incision, 906), and a non-wound facing side opposite the wound facing side (side facing away from 906 and toward tubing, 934), and outer edges between the wound facing side and non-wound facing side (Figs. 42-43); and a first biopolymer layer (porous, flexible liner, 942) configured to be in contact with the wound facing side (Figs. 42-43) and at least a portion of the outer edges of the manifold (940; best seen in Fig. 43 during application of negative pressure), and further configured to provide liquid-wicking properties and biocompatibility for direct contact with patients' skin during negative pressure wound therapy (“comprising a material such as Owens.RTM. rayon surgical dressing with liquid-wicking properties and biocompatibility for direct contact with patients' skin;” [0172]; “[t]he wicking action of the rayon liner 942, coupled with the slight ambient air circulation admitted through the semi-permeable base ring 912, cooperate to maintain the incision 906 and the healthy skin around it relatively dry in order to avoid maceration;” [0176]; [0173-0175]; [0177-0179]; [0020]; [0025-0026]).
	Within this embodiment (Figs. 42-43), Zamierowski fails to explicitly disclose that the first biopolymer layer is (942) further configured to reduce or prevent ingrowth of tissue into said portion of the outer edges during negative pressure wound therapy.
	However, in an alternate embodiment (Figs. 56-58; [0190-0191]), Zamierowski discloses a dressing system (1102), comprising: a manifold (compression core, 1108) having a wound facing side that includes a biopolymer layer (surface-contact layer, 1106) configured to reduce or prevent ingrowth of tissue into said manifold (1108) during negative pressure wound therapy (“[this] component must have a weave or pore size small enough to prevent vascular or granulation in-growth so that epithelial migration can proceed beneath it[, and be] smooth at a cellular level to minimize deformation and enhance the property of streaming for accelerated epithelial migration;” [0192]). Zamierowski further mentions that the biopolymer layer (1106) be generally formed from materials including the family of closely woven hydrophobic fibers such as nylons, rayons, `parachute silk` and the available veil and interface dressings and wound contact layers ([0192]).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the manifold lining, biopolymer layer disclosed by Zamierowski in Figures 42-43, with a biopolymer layer similar to that disclosed by Zamierowski in Figures 56-58, in order to provide a wound contacting layer that prevents vascular or granulation in-growth so that epithelial migration can proceed beneath it, minimizes deformation, and enhances the property of streaming for accelerated epithelial migration, as suggested by Zamierowski in paragraph [0192]. Further, in paragraph [0194], Zamierowski suggests that the manifold (1108) can be integrated with the biopolymer layer (1106) in any manner that achieves moisture management endpoints - providing one having ordinary skill in the art with motivation to integrate the manifold and biopolymer layer in alternate ways (e.g. as a liner, similar to that disclosed in Figs. 42-43). 

8.	With regard to claim 2, Zamierowski discloses that the first biopolymer layer (942) is configured to contact said portion of the outer edges (of 940) only during negative pressure wound therapy ([0176-0177]; Fig. 42 shows the dressing without negative pressure, where 942 is not contacting the edges of 940; Fig. 43 shows the dressing with negative pressure, where 942 is in contact with a portion of the edges of 940).

9.	With regard to claim 3, while Zamierowski fails to explicitly discloses that the first biopolymer layer (942), from the embodiments of Figs. 42-43, is configured to be coupled to the manifold.
	However, in an alternate embodiment (Figs. 56-58; [0190-0191]), Zamierowski shows the biopolymer layer (1106) contacting the manifold (1108), and discloses that the manifold (1108) can be integrated with the biopolymer layer (1106) in any manner that achieves moisture management endpoints ([0194]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first biopolymer layer and manifold disclosed by Zamierowski in Figures 42-43, to be coupled to one another, similar to that disclosed by Zamierowski in Figures 56-58, in order to provide simple removal and replacement of saturated manifold and its biopolymer liner together in a single step. Further, by Zamierowski suggesting in paragraph [0194] that the manifold (1108) can be integrated with the biopolymer layer (1106) in any manner that achieves moisture management endpoints - one having ordinary skill in the art is provided with motivation to integrate the manifold and biopolymer layer in alternate ways (e.g. coupled to or attached to one another at one or more surface/location).

10.	With regard to claim 5, Zamierowski discloses that the first biopolymer layer (942) comprises a biological material selected from the group consisting of gelatins (“gels;” [0026]; [0204]), a cellulose derivative (“rayon;” abstract; [0172-0173]; [0176]; “nylon;” [0192]), and silk (“parachute silk;” [0192]).

11.	With regard to claim 8, while Zamierowski is silent in regard to the first biopolymer layer (942) comprising an antimicrobial agent, Zamierowski teaches that microbe control can also be accomplished by introducing antiseptics in and irrigating various components of the patient interface ([0102]), and that fluids such as antibiotics, aesthetics, irrigating agents, growth factor, and any other fluid beneficial in promoting healing may be delivered to the wound dressing, countering infection and improving patient comfort ([0116]).  Additionally, it is well-known in the art of wound dressings to utilize contact layers that comprise antimicrobial agents, in order to prevent infection and improve patient comfort.
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first biopolymer layer and manifold disclosed by Zamierowski, to include an antimicrobial agent, in order to provide microbe control at the wound site, counter infection and improve patient comfort, as suggested by Zamierowski in paragraphs [0102] and [0116].

12.	With regard to claim 9, while Zamierowski discloses that the biopolymer layers (942, 1106) of the Figs. 42-43 or 56-58 embodiments is porous ([0172]), Zamierowski fails to explicitly disclose that the first biopolymer layer is perforated and/or is printed on with text and/or symbols.
	However, in an alternate embodiment (Figs. 10, 11b), Zamierowski discloses a dressing system that includes a porous wound contact underdrape (20) placed beneath a manifold (fluid transfer component 2, FTC.2); wherein the underdrape (20) includes a perforated tear line (56; best seen in Fig. 11b) and the manifold (FTC.2) includes a slit line (59), allowing the manifold (FTC.2) and/or other components to be easily removed from the patient interface and providing access to the wound site for visual inspection ([0102-0103]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first biopolymer layer disclosed by Zamierowski, to be perforated, similar to the underdrape disclosed by Zamierowski in the Fig. 10, 11b embodiments, in order to allow the manifold and/or other components to be easily removed from the patient interface and provide access to the wound site for visual inspection, evaluation, cleaning, stitch removal, dressing change, consideration of further treatment options, etc. as suggested by Zamierowski in paragraph [0103].

13.	With regard to claims 10, 18 and 19, Zamierowski fails to explicitly disclose that the first biopolymer layer has a thickness of about 0.1 cm to about 5 cm (claim 10); that the manifold has a thickness of about 0.5 cm to about 8 cm (claim 18); and that an area of overlap between the manifold and the first biopolymer layer is about 0.01 cm to about 3 cm (claim 19).
	However, Zamierowski discloses that various sizes and component configurations of the patient interface can be prepackaged for application as indicated by particular patient conditions; and the individual components can be assembled in various sizes and configurations for "custom" applications ([0104]; [0199]). Zamierowski also teaches that sizes and configurations can be chosen to optimize the beneficial effects of pressure gradients (both positive and negative), fluid control, edema control, antibacterial measures, irrigation and other treatment protocols ([0155]).  Finally, in Figs. 42-43, Zamierowski shows the manifold (940) as being much thicker than the first biopolymer layer (942); and shows an area of overlap between the first biopolymer layer (942) and the manifold (940) at the wound facing side and non-wound facing side of the manifold (940).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the thickness of the first biopolymer layer and the manifold disclosed by Zamierowski, to be about 0.1 cm to about 5 cm and about 0.5 cm to about 8 cm, respectively, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Additionally, it would have been an obvious matter of design choice to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the thickness of the first biopolymer layer and the manifold disclosed by Zamierowski, to be about 0.1 cm to about 5 cm and about 0.5 cm to about 8 cm, since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose. One having ordinary skill in the art would also be motivated to modify these thicknesses in order to optimize the beneficial effects of pressure gradients (both positive and negative), fluid control, edema control, antibacterial measures, irrigation and other treatment protocols, as suggested by Zamierowski in paragraph [0155].
	Further, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify the area of overlap between first biopolymer layer and the manifold disclosed by Zamierowski, to be about 0.01 cm to about 3 cm, in order to ensure that there is overlap between the first biopolymer layer and the manifold, so that the manifold can take advantage of the biocompatibility and liquid-wicking properties of the first biopolymer layer, as suggested by Zamierowski in paragraph [0172], while also limiting the overlap between the two components, so that the first biopolymer layer can extend beyond the manifold and form an expandable liner perimeter where any liquid exudate from the wound is effectively transferred by wicking action of the first biopolymer layer, and so that the wound and the healthy skin around it is maintained relatively dry in order to avoid maceration, as suggested by Zamierowski in paragraph [0176]. One having ordinary skill in the art would also be motivated to modify area of overlap between the two components in order to optimize the beneficial effects of pressure gradients (both positive and negative), fluid control, edema control, antibacterial measures, irrigation and other treatment protocols, as suggested by Zamierowski in paragraph [0155].

14.	With regard to claim 12, Zamierowski fails to explicitly disclose, within the Fig. 42-43 embodiment, a second biopolymer layer, wherein the second biopolymer layer is interposed between the manifold and the first biopolymer layer.
	However, in alternative embodiments (Figs. 1, 5-11b; [0092-0093]), Zamierowski discloses a dressing system comprising a manifold (FTC.2; [0100]), a first biopolymer layer (rayon strip fluid transfer component 1, FTC.1; [0099]), and a second biopolymer layer (underlayer, 20) having a moisture-vapor transmission rate of 3-800 ([0138]), wherein the second biopolymer layer (20) is interposed between the manifold (FTC.2) and the first biopolymer layer (FTC.1; best seen in Fig. 10; [0099-0103]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Zamierowski, to include a second biopolymer layer arranged between the manifold and first biopolymer layer, similar to the underdrape disclosed by Zamierowski in the Fig. 1, 5-11b embodiments, in order to provide an additional layer between transfer elements for passing fluid therebetween, as suggested by Zamierowski in paragraph [0023] and to provide an additional layer that helps manage the moisture level at the wound site which is critical to the tissue healing process, while also providing bacteria control at the wound site, as suggested by Zamierowski in paragraph [0016].

15.	With regard to claims 13, 22 and 24, Zamierowski discloses a manifold (940; compressible, reticulated foam) that has a compressibility index value greater than a dry state compressibility index value of the first biopolymer layer (942; [0172]).
Zamierowski is silent in regard to the second biopolymer layer (20; as modified above) having a dry state compressibility index value greater than the dry state compressibility index value of the first biopolymer layer (942; claim 11); that the manifold (940) has a compressibility index value less than a hydrated state compressibility index value of the first biopolymer layer (942; claim 22); and that the dry state compressibility index value of the first biopolymer layer is about zero to about 35, and the hydrated state compressibility index value of the first biopolymer layer is about 65 to 90 (claim 24).
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify the dry/hydrated state compressibility index values of the manifold, first and second biopolymer layers disclosed by Zamierowski so that: (1) the second biopolymer layer is more compressible in the dry state than the first biopolymer layer, since a second biopolymer layer that is more compressible than the first biopolymer layer in the dry state would provide flexibility and conformability to the second biopolymer layer which is being contacted by components on either side; and (2) the manifold is less compressible than the first biopolymer layer in the hydrated state, wherein the first biopolymer layer has a dry state compressibility index value of about zero to about 35 and a hydrated state compressibility index value of about 65 to 90, since a highly compressible first biopolymer layer in the hydrated state would desirably enhance patient comfort at the wound contact interface during use. Additionally, in paragraph [0199], Zamierowski suggests that the system is preassembled and packaged in a range of sizes corresponding to average incision lengths or operative or wound sites known conditions so that the package can be simply opened and applied - providing motivation to one having ordinary skill in the art to optimize compressibility of different layers for the purpose of preassembly and packaging.

16.	With regard to claim 14, Zamierowski discloses that the manifold (940) comprises foam ([0172]).

17.	With regard to claim 21, Zamierowski fails to explicitly disclose, within the Fig. 42-43 embodiment, that the manifold is perforated or has one or more partial cuts.
	However, in alternative embodiments (Figs. 12e-12f; [0106]), Zamierowski discloses a modified manifold (FTC.2a) with one or more partial cuts (removable wedges, 57) to facilitate articulation, such as flexure of a patient joint ([0042]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the manifold disclosed by Zamierowski, to include one or more partial cuts, similar to the removable wedges disclosed by Zamierowski in the Fig. 12e-12f embodiments, in order to accommodate articulation while enhancing flexibility of the manifold for purposes of patient comfort and mobility, as suggested by Zamierowski in paragraph [0106].

18.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zamierowski, as applied to claim 1 above, in further view of Ambrosio (US 2007/0185426 A1).

19.	With regard to claim 6, Zamierowski is silent in regard to the first biopolymer layer comprising: a synthetic polymer selected from the group consisting of polycaprolactone, polylactic acid, polyglycolic acid, polydioxanone, poly(lactic-co-glycolic acid), and polyhydroxybutyrate, polyhydorxyvalerate or any combination thereof.
	However, Ambrosio discloses a biocompatible wound dressing (211; abstract; Figs. 2-3), comprising a manifold (manifold 227 or 237, para [0051], Fig. 2 and 3), the manifold (manifold 227 or 237, para [0051], Fig. 2 and 3); and a first biopolymer layer (second layer 225 including a release material 235 such as a hydrogel-forming material or a water-soluble polymer; [0051]; Fig. 2 and 3) configured to be in contact with the wound facing side (manifold side facing tissue site 221; Fig. 2 and 3) and further configured to reduce or prevent ingrowth of tissue into said portion of the outer edges during negative pressure wound therapy (Para [0057] teaches the release material 235 serves as a barrier to tissue in-growth from the scaffold 233 into the distribution manifold 237 of the third layer 227); wherein the first biopolymer layer (225, 245) comprises a synthetic polymer selected from the group consisting of polycaprolactone, polylactic acid, polyglycolic acid, polydioxanone, poly(lactic-co-glycolic acid), and polyhydroxybutyrate, polyhydorxyvalerate or any combination thereof ([0060]; claim 83 teach the release material is made of copolymers of ethylene glycol and lactic acid, a combination of polylatic acid and polyglycolic acid).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first biopolymer layer disclosed by Zamierowski to comprise a synthetic polymer, similar to that disclosed by Ambrosio, in order to utilize well known suitable materials capable of accepting and/or forming a liquid or gel-like substance after exposure to water or other fluids for a specified period of time, as suggested by Ambrosio in paragraph [0060].

20.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zamierowski, as applied to claim 1 above, in further view of Chen (US 2012/0150078 A1).

21.	With regard to claim 7, while Zamierowski discloses that the first biopolymer layer (942) comprises oxidized non-regenerated cellulose and/or oxidized regenerated cellulose (nylon, rayon, silk; [0172]; [0192]), Zamierowski is silent in regard to the first biopolymer layer comprising collagen.
	However, Chen discloses a medical dressing and negative pressure wound therapy apparatus using the same (abstract; Fig. 2), wherein the dressing is made of a hemostatic material comprising oxidized cellulose (OC), oxidized regenerated cellulose (ORC), collagen, gelatin, fibrin glue, chitosan or derivatives thereof ([0043]; [0045]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first biopolymer layer disclosed by Zamierowski to comprise collagen in combination with the oxidized cellulose, similar to that disclosed by Chen, in order to utilize well known suitable hemostatic materials at the wound contact layer, capable of preventing, slowing or stopping bleeding, as suggested by Chen in paragraph [0045].

22.	With regard to claim 11, Zamierowski is silent in regard to the first biopolymer layer having a density of about 0.01 g/cm3 to about 0.06 g/cm3. 
However, Zamierowski teaches the importance of density on controlling the number of pores; specifically, [0192] states that the first biopolymer layer (1106) must have a weave or pore size small enough to prevent vascular or granulation in-growth so that epithelial migration can proceed beneath it. It should be smooth at a cellular level to minimize deformation and enhance the property of streaming for accelerated epithelial migration.”  In addition, medical dressings having layers with a density of about 0.01 g/cm3 to about 0.06 g/cm3, preferably about 0.02 g/cm3 to about 0.06 g/cm3 have been known long before the filing date of the present invention.
Specifically, [0030] of Chen teaches “Further, the overall density of the medical dressing is in a range of from 0.01 to 0.99 g/cm3, and preferably in a range of from 0.1 to 0.99 g/cm3. The absorption capability of the medical dressing of the present invention is 5% to 1000% of the unit volume, and preferably 10% to 500% of the unit volume.”
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first biopolymer layer of Zamierowski such that the first biopolymer layer has a density of about 0.01 g/cm3 to about 0.06 g/cm3, similar to that suggested by Chen, so as to allow the distribution of reduced pressure and the flow of fluids through the layers of the dressing.

23.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zamierowski, as applied to claim 1 above, in further view of Long (US 2017/0196736 A1).

24.	With regard to claim 20, Zamierowski is silent in regard to the manifold and the first biopolymer layer together have a trapezoidal cross-section having an inclined angle of about 20 to about 85 degrees, preferably about 30 to about 45 degrees. 
However, Long teaches reduced-pressure surgical wound treatment systems and methods (abstract) including layers (bolster, 32) having a trapezoidal shape (Figs. 1, 6, 13; [0006]; [0038]; [0058]).  Paragraph [0063] of Long states “The angle alpha (a) would typically be between 3 degrees and 95 degrees, and more typically between 20 and 65 degrees, and more typically still about 45 degrees.” Paragraph [0006] of Long states “The shaped dressing bolster has a characteristic of generating and evenly distributing a compressive force when placed under reduced pressure.” 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cross-section of the manifold and first biopolymer layer of Zamierowski so that the the manifold and the manifold and first biopolymer layer together have a trapezoidal cross-section having an inclined angle of about 20 to about 85 degrees, similar to that disclosed by Long, so that the dressing has a characteristic of generating and evenly distributing the radial, compressive forces when placed under negative pressure, to an extent that skin irritation is avoided during use, as suggested by Long in paragraph [0058].

25.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zamierowski, as applied to claim 1 above, in further view of Naieni (WO 95/25856).

26.	Regarding claim 23, while Zamierowski is silent regarding the claim limitation wherein a compressibility index value of the manifold is about 10 to about 50, manifolds having a compressibility index value of about 10 to 50 have been known for a long time before the filing date of the present invention. 
Specifically, Naieni teaches the use of high lignin content cellulosic fibers for use in absorbent structures, such as manifolds (Page 1, technical field). Page 1, ln 25- Page 2, ln 27 states “Normally, these individualized esterified high lignin content cellulosic fibers have a dry resiliency defined by a 5K density ranging from about 0.08 to 0.22 gm/cc, a wet resiliency defined by a wet compressibility ranging from 6.0 to 11 .0 cc/gm, and a drip capacity ranging from 7.0 to 1 6.0 g/g. In this embodiment, the individualized esterified high lignin content cellulosic fibers in application often contain from about 3% to about 4.5% by weight, on a citric acid basis applied on a dry fiber basis, of reacted C2-C9 polycarboxylic acid and have a water retention value ranging from about 75 to 1 10, a dry resiliency defined by a 5K density ranging from about 0.10 to 0.1 8 gm/cc, a wet resiliency defined by a wet compressibility ranging from about 7.2 to 8.75 cc/gm and a drip capacity ranging from about 8.0 to 1 2.5 g/g. Preferably, the C2-C9 polycarboxylic acid is citric acid.” 
Consequently, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the manifold of Zamierowski to have a compressibility index value of the manifold is about 10 to about 50, similar to that disclosed by Naieni, for purposes of forming a conventional absorbent structure which undergoes a degree of compression during application of negative pressure.

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781